I dissent. It seems to me that the records of former convictions were not admissible. The names were similar, but it is necessary to show that the persons were the same.
Records of a Court prove themselves, but they do not and cannot identify the person on trial with the defendant in former trials and until some evidence is introduced to show that the two were the same, the records are not admissible.
In this case there was not a word of proof until the defendant, after evidence was already in, was practically forced to be a witness against himself.
Besides this, the defendant was not charged with a second offense. I do not think it is good practice to allow the State, while the presumption of innocence is still with the defendant, to prove that some one with the same name and assumed to be the defendant, is an old offender.